By the Court:
This is an appeal from the judgment. The statement on appeal specifies as the ground on which the plaintiff will rely that “the Court erred in rendering judgment for the defendant, because the testimony shows that every step required by law to create a lien on defendant’s land for the grading of Fremont street was correctly taken;’’ and because the assessment roll proves the delinquency, etc. This, if it amounts to anything, is not a specification of .an error of law, but of the insufficiency of the evidence to sustain the decision or finding. The latter objection cannot be presented by means of a statement on appeal, nor can it be considered on an appeal from the judgment.
Judgment affirmed.